Lansden, J. In 1949, the 66th General Assembly appropriated funds to pay for the erection and installation of Government markers at the graves of deceased veterans, buried in Illinois. Claimant, Springdale Cemetery Association, an Illinois Corporation, during the period from September, 1950 to May 1951, caused 18 such markers to be erected and installed at its cemetery in Peoria County, at an expense of $10.00 per marker. By the time claimant requested reimbursement, said appropriation had lapsed, and its bill could not be paid. Claimant is, therefore, compelled to proceed in this Court. All of the facts in this case have been stipulated, and such stipulation is hereby approved. The Military and Naval Department concedes that the 18 markers were erected during the time the appropriation was alive; that the $10.00 charge per marker is just and reasonable; and that funds were available, to reimburse claimant had its bill been presented in apt time. Said Department has recommended that claimant be reimbursed. From the foregoing, and based upon similar cases in this Court, claimant is clearly entitled to an award. Elmwood Cemetery Co. vs. State, No. 4268, opinion filed December 15, 1950; Roselawn Memorial Park vs. State, No. 4327, opinion filed December 15, 1950. An award is, therefore, entered in favor of Spring-# dale Cemetery Association, an Illinois Corporation, in the sum of $180.00. . ¡